Citation Nr: 0629007	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  98-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for allergic rhinitis in 
excess of 10 percent prior to October 13, 2005, and in excess 
of 30 percent from October 13, 2005. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO reinstated the veteran's 
compensation benefits and assigned a noncompensable 
disability rating.  In October 2000, the RO increased his 
initial disability rating from noncompensable to 10 percent 
disabled, effective February 24, 1997.  In December 2005, the 
RO increased the veteran's disability rating to 30 percent, 
effective October 13, 2005.  The veteran perfected an appeal 
of that decision. 


FINDINGS OF FACT

1.  The veteran's allergic rhinitis was not characterized by 
polyps prior to October 13, 2005.

2.  The veteran's allergic rhinitis manifested in a polyp 
discovered in his left nasal passage in October 13, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for allergic 
rhinitis were not met prior to October 13, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6522 (2005).

2.  The criteria for a 30 percent rating for allergic 
rhinitis were met, effective October 13, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6522 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for allergic rhinitis, claimed as sinus 
trouble, was established by rating decision dated October 
1991.  The disorder was rated 10 percent disabling from May 
1991, under Diagnostic Code 6599-6501 of VA's Schedule for 
Rating Disabilities.  The veteran's disability compensation 
was discontinued in January 1994.  The regulations for the 
evaluation of rhinitis and other diseases of the nose and 
throat were revised, effective October 7, 1996.  In February 
1997, the veteran submitted a claim for reinstatement of 
compensation benefits. See 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  A November 1997 rating decision reinstated disability 
benefits and his allergic rhinitis was noncompensably rated.  
The veteran perfected an appeal of that decision in October 
1998.  The veteran's disability rating for allergic rhinitis 
was increased to 10 percent disabling in October 2000, 
effective February 24, 1997.  The veteran's disability rating 
for allergic rhinitis was increased to 30 percent by rating 
decision dated December 2005, effective October 13, 2005.  

The veteran has appealed the noncompensable disability rating 
assigned for his allergic rhinitis with the reinstatement of 
his compensation benefits.  Because he has appealed what is, 
in effect, an "initial" rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending. Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

During the time period relevant to his February 1997 claim 
for an increased initial rating, the veteran sought treatment 
from both private and VA medical center (VAMC) physicians.  
In March and April 1996, he was seen by his private physician 
for allergic rhinitis.  The physician noted that the veteran 
was receiving allergy shots and taking decongestants, and 
concluded that his allergic rhinitis was under control.  In 
August 1996, his private physician prescribed antihistamines 
to treat allergic rhinitis.  In January 1997, his private 
physician diagnosed allergic rhinitis and referred the 
veteran to an ear, nose, and throat specialist.  No polyps 
were noted during his examination.  In May 1997, he sought 
treatment complaining of sinus headache, sore throat, and 
earache.  His physician diagnosed sinusitis, otitis media, 
and allergic rhinitis; antibiotics and antihistamines were 
prescribed.  

The veteran underwent a VA examination in July 1997 for 
increased rating purposes.  The examiner noted no sinus 
tenderness, mild left nostril obstruction without discharge, 
and x-rays revealed no evidence of sinus disease.  He next 
sought treatment in April 1999; complaining of fever, 
headache, and congestion.  The VAMC physician observed 
temporal and maxillary sinus tenderness, and right side nasal 
discharge and inflammation.  His April 1999 sinus CT was 
normal and revealed no evidence of sinus disease.  However, 
in light of his objective symptoms, he was diagnosed with 
sinusitis and prescribed antibiotics for ten days.  In May 
1999, he returned to the VAMC complaining of headaches, 
congestion, cough and post nasal drip.  His physician 
observed inflammation of the mucus membranes and sinus 
tenderness and diagnosed chronic sinusitis with likely 
allergic rhinitis.  He was again prescribed antibiotics.  

In September 1999, he sought treatment at the VAMC for sinus 
headaches, discharge, and post-nasal drip.  His physician 
observed redness and congestion and diagnosed allergic 
sinusitis.  He was prescribed decongestants.  In November 
1999, his VAMC physician observed redness, swollen mucus 
membranes, discharge, and post nasal drip.  He was referred 
to the VAMC ear, nose, and throat clinic for a sinus CT.  He 
returned to the VAMC in January 2000 complaining of fever, 
congestion, sinus tenderness, discharge, headaches, and other 
symptoms.  His physician observed swollen tympanic and mucus 
membranes, sinus tenderness, and discharge.  The condition 
was diagnosed as acute sinusitis and antibiotics were 
prescribed. 

In March 2000, he underwent a VA examination for rating 
purposes.  The VA examiner observed tenderness over the 
frontal and maxillary sinuses, as well as swollen nasal 
turbinates, tenderness, increased mucus, crusting, and 
bleeding inside the nasal passages.  However, the examiner 
did not note the presence of nasal polyps.  The examiner 
diagnosed allergic rhinitis with frequent sinusitis and 
residuals.  A March 2000 VA headache examination confirmed 
mixed sinus and tension headaches.  In April 2000, he 
returned to the VAMC complaining of headaches and sinus pain.  
The first physician observed a fairly straight septum and no 
purulent discharge.  In light of a recent sinus CT revealing 
no evidence of sinus disease, the physician diagnosed 
allergic rhinitis.  Two weeks later, another VA physician 
observed swollen nasal passages with mucopurulent discharge 
and slight frontal tenderness.  The second physician 
diagnosed sinusitis and prescribed antibiotics.  

He was treated at the VAMC in January 2001 complaining of 
fever, maxillary sinus pain, nasal drainage, and other 
symptoms.  The treating physician observed redness, swollen 
nasal turbinates with purulent drainage, mild conjunctivitis, 
and sinus tenderness.  The physician diagnosed acute 
sinusitis.  The veteran's sinuses were irrigated and he was 
prescribed antibiotics and decongestants.  In April 2001, a 
VAMC physician diagnosed allergic rhinitis and sinusitis, 
although no treatment was given.  The treating physician did 
not note the presence of nasal polyps during the examination.  
In October 2001, he sought treatment for fever, facial and 
ear pain, discharge, and a cough.  The VAMC physician 
observed congestion, sinus tenderness, redness, and purulent 
post nasal drip.  Acute sinusitis was diagnosed and 
antibiotics were prescribed.  He was seen again in November 
2001, when he sought treatment at the VAMC complaining of 
congestion, fever, chills, and sore throat.  His treating 
physician diagnosed chronic sinusitis and prescribed 
antibiotics.  A sinus CT taken in November 2001 revealed no 
evidence of sinus disease.  He did not seek relevant 
treatment again until August 2005, when he returned to the 
VAMC complaining of increasing nasal congestion, headache, 
and fever.  His treating physician noted tenderness over the 
ethmoid sinuses, and swollen nasal turbinates, although no 
post nasal drip was observed.  He was diagnosed with acute 
sinusitis exacerbated by his allergies and prescribed 
antibiotics.  

The veteran underwent a VA examination in October 2005.  The 
examining physician discovered a single, non-occluding, 
moderate polyp in the veteran's left nostril.  The physician 
did not note any other lesions, ulcers, or masses during the 
examination.  There was no evidence of mucous or scabbing and 
the veteran's nasal drainage was clear.  Further, there was 
no evidence of swelling, atrophic changes, or loss of his 
sense of smell.  The veteran has not undergone any surgeries 
to treat his condition, and no surgical intervention was 
recommended.  The examiner observed that, although the 
veteran had a long history of sinus complaints, there was no 
evidence of confirmed sinusitis clinically, or on sinus CTs 
of 1999, 2001, or 2005.  The examiner offered the opinion 
that the veteran had allergic rhinitis/hay fever, but not 
chronic sinus infections.

A 30 percent rating for allergic rhinitis is warranted where 
there is evidence of polyps.  A 10 percent rating is 
warranted where there is no evidence of polyps, but the 
evidence reveals greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  A 30 percent evaluation is the maximum disability 
rating permitted for allergic rhinitis under Diagnostic Code 
6522.  

Based on the evidence of record, effective October 13, 2005, 
the criteria for a 30 percent disability rating were met.  
The veteran's most recent VA examination has revealed 
evidence of a nasal polyp; thus, he is entitled to an 
increased rating.  A 30 percent disability rating is the 
maximum rating permitted for allergic rhinitis under 
Diagnostic Code 6522. 

The veteran is not entitled to an increased disability rating 
for allergic rhinitis symptoms during any other time period 
relevant to the instant appeal.  Although the veteran sought 
treatment for allergic rhinitis during the relevant period; 
neither VA nor private treatment records reflect the presence 
of a nasal polyp prior to October 13, 2005.  The 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim for a higher initial rating for allergic 
rhinitis must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's allergic rhinitis has 
resulted in frequent hospitalizations during the time period 
relevant to his February 1997 claim for reinstatement.  The 
evidence indicates that the veteran is currently employed in 
the emergency medical service industry.  During his January 
1999 Board hearing, the veteran stated that his condition 
occasionally incapacitates him so that he must either rest 
during working hours or leave work early.  Although he 
alleges that his disability has resulted in absences from 
work, the veteran has not submitted any evidence documenting 
marked interference with employment.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected allergic rhinitis disability, 
claimed as sinus trouble, alone does not place him in a 
position different from other veterans with a 30 percent 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated February 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice regarding 
the evidence the veteran may submit to substantiate his claim 
was sent subsequent to the November 1997 decision, the 
veteran has had more than two years following the initial 
notice to submit additional evidence or identify evidence for 
the RO to obtain.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal. Despite the inadequate 
notice provided to the veteran with regard to establishing an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.). Because an 
increased rating for allergic rhinitis has been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005); See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records from 1999 to 2005, 
private medical records from 1988 to 1997, and furnished him 
with VA examinations on October 2005, March 2000, and July 
1997.  He has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

A rating for allergic rhinitis in excess of 10 percent prior 
to October 13, 2005, and in excess of 30 percent from October 
13, 2005, is denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


